UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 03-2192



EMMANUEL    MARTINEZ;   DONALD    WEYGANT;     SANDRA
WEYGANT,

                                                 Plaintiffs - Appellants,

            and

CAMP, DRESSER & MCKEE; ANTHONY CRANE RENTAL,
L.P.,

                                                  Plaintiffs - Appellees,

            versus

DUKE ENERGY CORPORATION; TEREX CORPORATION,

                                                  Defendants - Appellees,

            versus

THALLE CONSTRUCTION COMPANY, INCORPORATED,

                                      Third Party Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-03-49-6-20)


Argued:    February 4, 2005                         Decided:   May 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed in part, reversed in part, and remanded by unpublished per
curiam opinion.
ARGUED: Karen Creech, Eugene Clark Covington, Jr., COVINGTON,
PATRICK, HAGINS, STERN & LEWIS, P.A., Greenville, South Carolina;
John Daniel Kassel, Columbia, South Carolina, for Appellants.
Michael Burton T. Wilkes, Spartanburg, South Carolina; Christopher
Thomas Byrd, WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, Atlanta,
Georgia, for Appellees. ON BRIEF: Earl W. Gunn, Ashley P. Nichols,
WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, Atlanta, Georgia; Pope D.
Johnson, III, MCCUTCHEN, BLANTON, RHODES & JOHNSON, Columbia, South
Carolina, for Appellee Anthony Crane Rental, L.P. Kevin A. Dunlap,
PARKER, POE, ADAMS & BERNSTEIN, L.L.P., Spartanburg, South
Carolina, for Appellee Duke Energy Corporation.      Robert Watson
Foster, Jr., NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P.,
Columbia, South Carolina, for Appellee Terex Corporation.        C.
William McGee, GALLIVAN, WHITE & BOYD, P.A., Greenville, South
Carolina, for Appellee Thalle Construction Company, Incorporated.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:


     Appellants    Emmanuel   Martinez,   Donald   Weygant,   and   Sandra

Weygant appeal the district court’s dismissal of their personal

injury action for lack of complete diversity and denial of their

motion to dismiss the jurisdiction-spoiling defendant.1        We affirm

in part, reverse in part, and remand.


                                   I.

     On March 6, 2000, Emmanuel Martinez and Donald Weygant,

employees of Thalle Construction Company (“Thalle Construction”),

were working on a sewer construction project in Greenville, South

Carolina.     While Martinez was handling a pump being lifted by a

crane, the crane either contacted or came too close to an overhead

power line.    The crane and pump became energized, and Martinez was

severely shocked and burned.      Weygant, who was nearby, was also

severely shocked and burned when he attempted to aid Martinez.2




     1
      After briefing, Appellee Anthony Crane Rental, L.P., filed a
bankruptcy petition and the case was stayed as to it. Prior to
oral argument, however, the bankruptcy court granted Appellants
relief from the automatic stay, allowing this action to proceed to
a resolution as to all parties.
     2
      No one disputes that the injuries sustained by the men were
catastrophic.    According to the pleadings, Emmanuel Martinez
underwent the amputation of one arm, one finger on the remaining
arm, repeated amputations of his legs which ultimately ended with
the amputation of his entire lower body from the naval down,
several plastic surgeries, and repeated scar revisions. He has
catheters and colostomy units for the elimination of bodily waste.
Donald Weygant sustained a partial loss of use of both hands,
disfigurement, pain, and post-traumatic stress. Medical expenses
exceed $2.6 million for Martinez and $730,000 for Weygant.

                                   3
     On January 6, 2003, Appellants filed a complaint asserting

state law claims of negligence, strict liability, and breach of

implied warranty against five corporate defendants:        Duke Energy

Corporation, the owner and operator of the power line; Camp Dresser

& McKee, the engineering firm for the sewer project; Anthony Crane

Rental and Maxim Crane Works, the lessor of the crane; and Terex

Corporation, the manufacturer of the crane.       Federal jurisdiction

was based upon complete diversity of citizenship.       See 28 U.S.C.A.

§ 1332 (West 1993 & Supp. 2004).       Appellants alleged that Martinez

was a resident of Georgia, that the Weygants were residents of

Texas, and that they were diverse in citizenship from each of the

five corporate defendants.

     On February 3, 2003, after obtaining an extension of time to

answer on behalf of defendants Anthony Crane Rental and Maxim Crane

Works, attorney Pope Johnson advised Appellants by letter that the

complaint had erroneously named these two entities as the lessors

of the crane.3   Attached to the letter was a copy of the cover page

of the Equipment Rental Agreement and a letter from Mark Coulson,

“outside counsel to Anthony Crane Rental, L.P. d/b/a Maxim Crane

Works,” dated January 31, 2003.    J.A. 302.


     3
      In July 2001, well in advance of the filing of the lawsuit,
Johnson advised Appellants’ counsel that he “ha[d] been retained .
. . to represent the interests of Anthony Crane Rental with respect
to any claims arising out of the accident of March 6, 2000,” and
instructed Appellants’ counsel to “direct any further inquiries
regarding this matter and Anthony Crane Rental to [his] attention.”
J.A. 165.

                                   4
     The Equipment Rental Agreement listed five affiliated Anthony

companies:     Anthony Crane Rental, Inc.; Anthony Crane Rental of

Texas, Inc.; Anthony Crane Rental of Georgia, Inc.; Anthony Crane

Rental of Florida, Inc.; and Anthony Equipment Corporation.          The

body of the Rental Agreement, however, indicated that Thalle

Construction had leased the crane for the project two months prior

to the accident from “Anthony Crane Rental, L.P.,” a company not

listed in the heading.    J.A. 111.    Coulson’s letter advised that:

     [t]he entity doing business in South Carolina is Anthony
     Crane Rental, L.P., a Pennsylvania limited partnership.
     Anthony Crane Rental, L.P. has a d/b/a of Maxim Crane
     Works, and has filed ficticious name registrations in
     many states, including . . . South Carolina. . . .

     . . .

     My understanding is that Anthony Crane Rental, Inc. is no
     longer in existence. If it does exist, it is owned by
     the former controlling owner of Anthony Crane Rental,
     L.P., and not Anthony Crane Rental, L.P., and does not
     have anything to do with this case. . . . We do not
     represent Anthony Crane Rental, Inc., and Anthony Crane
     Rental, L.P. cannot accept service on its behalf.

J.A. 302-03.     Appellants were further advised that “[t]he sole

general partner of Anthony Crane Rental, L.P. is ACR Management,

L.L.C., a Delaware limited liability company” and that Anthony

Crane Rental, L.P. had four limited partners:

     ACR/Dunn Acquisition, Inc. - Delaware corporation;

     Husky Crane, Inc. - California corporation;

     Thompson & Rich      Crane   Service,   Inc.   -   California
     corporation; and



                                   5
       Sacramento Valley     Crane     Services    Inc.    -    California
       corporation.

J.A. 302. Counsel requested that Appellants review the information

“and let me know if you will amend the Complaint and substitute

Anthony Crane Rental, L.P. as the defendant in place of Anthony

Crane Rental and Maxim Crane Works.”         J.A. 301.

       On February 14, 2003, Appellants filed an Amended Complaint

which eliminated Anthony Crane Rental and Maxim Crane Works as

defendants and asserted a claim against Anthony Crane Rental, L.P.

instead.    Anthony Crane Rental, L.P. and Camp Dresser answered and

filed cross-claims against Thalle Construction for contractual

indemnity, and each ultimately obtained an entry of default against

Thalle Construction.

       On March 6, 2003, the South Carolina statute of limitations

for filing suit expired.         Four months later, on July 11, 2003, the

district court sua sponte issued an order requiring all defendants

“to inform the court of their state of incorporation and their

principal place of business” within ten days.                  J.A. 121.     Duke

Energy, Camp Dresser, and Terex all responded, with no indication

of a jurisdictional problem. Anthony Crane Rental, L.P., responded

that   it   was   “a   limited    partnership     formed   in    the   State   of

Pennsylvania and its principal place of business is Pittsburgh,

Pennsylvania.”     J.A. 126.     Attached was a memorandum from attorney

Coulson, providing a list of seventeen affiliates of Anthony Crane

Rental, L.P. d/b/a Maxim Crane Works, and a chart listing owners of

                                       6
two of the seventeen affiliates -- Anthony Crane Rental Holdings,

L.P. and ACR Management, L.L.C.4

     On August 26, 2003, however, Anthony Crane Rental, L.P. filed

a supplemental response, representing that its sole general partner

was ACR Management, L.L.C. (as it had in February 2003), but now

representing that Anthony Crane Rental, L.P. had five, instead of

the originally identified four, limited partners.      An attached

chart indicated that the additional partner, Anthony Crane Rental

Holdings, L.P., was comprised of one general partner, three limited

partner entities, and nineteen individual limited partners -- two

of which were residents of the same states (Texas and Georgia) as

the Appellants.   There was no representation as to the exact date

that this ownership existed, nor any explanation as to why Anthony

Crane Rental Holdings, L.P. had not been listed as a limited

partner when Appellants were asked to amend the complaint and add

Anthony Crane Rental, L.P. as the proper defendant.

     The following day, the district court dismissed the action in

its entirety, stating as follows:

     Because it appears from Anthony Crane Rental, L.P.’s
     supplemental response to the court’s July 11, 2003, Order
     that the court lacks subject matter jurisdiction, this
     case is dismissed. Specifically, the court finds that



     4
      Coulson represented that he had no “information above these
levels.”   J.A. 129.   He further advised that “a number of the
persons on the[] lists are former employees, and other than their
last forwarding address, Maxim would not have any direct knowledge
as to the domicile of these persons.” J.A. 129.

                                   7
     the requirement of diversity of citizenship has not been
     satisfied.

J.A. 140; see Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990)

(holding that the citizenship of a limited partnership is deemed to

be that of all of its limited and general partners).     Appellants

were provided no opportunity to address the court regarding the

supplemental response and whether it was fatal to their action, nor

any opportunity to conduct discovery into the representations made

by Anthony Crane Rental, L.P. regarding its ownership.

     Appellants filed a motion to alter or amend the judgment under

Rule 59(e) of the Federal Rules of Civil Procedure, asserting that

the amendment of the complaint to add Anthony Crane Rental, L.P.,

even if nondiverse, did not divest the court of jurisdiction

because diversity jurisdiction existed when the original complaint

was filed. In the alternative, Appellants requested an opportunity

to conduct discovery into the issue of jurisdiction.     If Anthony

Crane Rental, L.P. was nondiverse, Appellants requested that the

district court merely dismiss Anthony Crane Rental, L.P., without

prejudice, pursuant to Rule 21 of the Federal Rules of Civil

Procedure, in order to preserve diversity jurisdiction over the

other defendants.

     In response to Appellants’ motion, Anthony Crane Rental, L.P.

submitted an affidavit of Arthur J. Innamorato, Jr., the president

of its general partner, ACR Management, L.L.C.       The affidavit

stated that Anthony Crane Rental Holdings, L.P., was a limited

                                8
partner of Anthony Crane Rental, L.P., as of January 6, 2003, when

the original complaint was filed, but made no representation as to

whether it was a limited partner on January 31, 2003, the date of

Coulsen’s letter indicating to the contrary, or on February 14,

2003, the date the amended complaint naming Anthony Crane Rental,

L.P. as a defendant was filed.

     On October 31, 2003, without conducting a hearing on the

matter, the district court denied Appellants’ Rule 59(e) motion.

The district court held that diversity jurisdiction never existed

because Anthony Crane Rental, L.P. was, at all times, the proper

party to be named in the action.     The district court ruled that

discovery was unnecessary because it had no reason to question

Anthony Crane Rental, L.P.’s responses to its July 11 inquiry or

the evidence submitted in response to the Appellants’ Rule 59(e)

motion.5   And, the district court ruled that, although it had the


     5
      Although noting that “the information submitted to the court
by Anthony Crane Rental, L.P. regarding its citizenship . . . was
different from information submitted to the plaintiffs on an
earlier occasion by” its counsel, the district court ruled that it
“has no reason to believe that the information submitted by Anthony
Crane Rental, L.P. to the court [in its supplemental response] is
not accurate.” J.A. 345. Pointing to the Innamorato affidavit,
stating “that the information submitted to the court contains the
names of the general and limited partners as of the filing of the
plaintiffs’ summons and complaint,” the court simply found “that
additional discovery is unnecessary.” Id.

     The discrepancy recognized, however, does not appear to be the
only one. Although both responses filed by Anthony Crane Rental,
L.P. to the court’s order included nondiverse individuals, the
first response listed 25 individual limited partners, whereas the
supplemental response listed 19 individual limited partners.

                                 9
authority   to   dismiss     Anthony   Crane    Rental,   L.P.   in   order   to

preserve jurisdiction over the other defendants named in the

amended complaint, it declined to do so.           This appeal followed.



                                       II.

      It is well settled that, in order to maintain an action in

federal district court based upon diversity jurisdiction, complete

diversity between the plaintiffs and the defendants must exist at

the time the complaint is filed.             See 28 U.S.C.A. § 1332; Grupo

Dataflux v. Atlas Global Group, L.P., 124 S. Ct. 1920, 1924 (2004)

(noting that the long-settled “time-of-filing” rule governs the

jurisdiction of the court, “regardless of the costs it imposes”).

The   party      asserting     jurisdiction       bears    the    burden      of

“demonstrat[ing] that jurisdiction does, in fact, exist,” and “a

federal court is obliged to dismiss a case whenever it appears the

court lacks subject matter jurisdiction.”           Lovern v. Edwards, 190

F.3d 648, 654 (4th Cir. 1999).         “[T]he absence of jurisdiction may

be raised at any time during the case, and may be based on the

court’s review of the evidence.”         Id.; see Gibbs v. Buck, 307 U.S.



Consequently, even if we thought it proper to accept the responses
at face value, we would remain unable to discern with any
confidence the exact ownership that existed when the complaint and
amended complaint were filed. We also note that the district court
issued its order denying the Appellants’ motion to reconsider four
days after the Innamorato affidavit was filed and one day short of
the five days normally provided for replies under the District of
South Carolina’s Local Rule 7.07.

                                       10
66,   72   (1939).   “Determining   the    question    of   subject   matter

jurisdiction at the outset of the litigation is often the most

efficient procedure.” Lovern, 190 F.3d at 654. The “district court

may address its lack of subject matter jurisdiction in two ways.”

Id.    It “may find insufficient allegations in the pleadings,

viewing the alleged facts in the light most favorable to the

plaintiff, similar to an evaluation pursuant to Rule 12(b)(6),” or,

“after an evidentiary hearing, the court may weigh the evidence in

determining     whether   the   facts     support     the   jurisdictional

allegations.” Id. (internal citations omitted); see Adams v. Bain,

697 F.2d 1213, 1219 (4th Cir. 1982) (same).

                                    A.

      We begin with Appellants’ contention that the addition of

Anthony Crane Rental, L.P. as a defendant, even if nondiverse, did

not divest the federal court of jurisdiction because diversity

jurisdiction existed at the time the original complaint was filed.

We disagree.

      In Owen Equipment & Erection Company v. Kroger, 437 U.S. 365

(1978), after a diverse defendant filed a third-party complaint

against a nondiverse defendant, the plaintiff amended the complaint

in order to assert a direct claim against the nondiverse defendant

as well.      The Supreme Court held that this destroyed complete

diversity.     Otherwise, the “plaintiff could defeat the statutory

requirement of complete diversity by the simple expedient of suing


                                    11
only those defendants who were of diverse citizenship and waiting

for them to implead nondiverse defendants.”           Id. at 374.     “To allow

the requirement of complete diversity to be circumvented as it was

in this case would simply flout the congressional command.” Id. at

377.

       Relying upon the Court’s subsequent decision in Freeport-

McMoRan, Inc. v. KN Energy, Inc., 498 U.S. 426 (1991) (per curiam),

however,     Appellants   argue    that     the   district    court   erred   in

dismissing     their   case.      In   Freeport,    the    Supreme    Court   was

presented with a substitution of parties under Rule 25(c) of the

Federal Rules of Civil Procedure, which was requested after the

original plaintiff transferred its interest to a nondiverse company

while the action was pending.          See F. R. Civ. P 25(c) (“In case of

any transfer of interest, the action may be continued by or against

the original party, unless the court upon motion directs the person

to whom the interest is transferred to be substituted in the action

or joined with the original party.”).             In such circumstances, the

Supreme Court held that the substitution did not destroy diversity

jurisdiction, which attached and was proper when the complaint was

originally filed.

       Appellants assert that because diversity jurisdiction existed

at     the   time   its   original     complaint     was     filed,   diversity

jurisdiction was not destroyed by their amended complaint.               We are

unpersuaded.        Unlike the case of Freeport, this case does not


                                       12
involve the substitution of a party under Rule 25(c) resulting from

a transfer of interest while the litigation was pending, but rather

an amended complaint that dropped the erroneously named Anthony

entities and added the Anthony entity that did lease the crane to

Thalle Construction.      See State of Alvarez v. Donaldson Co., 213

F.3d 993, 995 (7th Cir. 2000) (rejecting plaintiff’s contention

that an amended complaint adding nondiverse defendants did not

divest the district court of diversity jurisdiction and noting that

Freeport is limited to the substitution of parties pursuant to Rule

25).       Were we to accept Appellants’ view of the breadth of the

holding in Freeport, plaintiffs would be free to circumvent the

requirement of complete diversity simply by suing one or more

diverse joint tortfeasors and then adding by amended complaint any

and all nondiverse joint tortfeasors.       We think this result is

plainly unacceptable under a fair reading of the Owens decision.

Accordingly, we hold that the Appellants’ addition of Anthony Crane

Rental, L.P. as a named defendant in the Amended Complaint did

destroy the requisite complete diversity among the parties and

affirm the district court’s rejection of Appellants’ claim that

diversity jurisdiction was not destroyed by the addition of Anthony

Crane Rental, L.P.6


       6
      At oral argument, Appellants abandoned the claim that the
district court erred in denying them an opportunity to challenge
Anthony Crane Rental, L.P.’s representations regarding its
ownership, either through discovery or an evidentiary hearing.
Accordingly, we now assume that Anthony Crane Rental, L.P. was not

                                   13
                                B.

     Appellants next contend that the district court erred in

denying their request that Anthony Crane Rental, L.P. be dismissed

from the lawsuit under Federal Rule of Civil Procedure 21, in order

to preserve diversity jurisdiction over the remaining defendants.7

                                1.

     Rule 21 provides that “[p]arties may be dropped or added by

order of the court on motion of any party or of its own initiative

at any stage of the action and on such terms as are just.”   Fed. R.

Civ. P. 21; see Koehler v. Dodwell, 152 F.3d 304, 308 (4th Cir.

1998).   We will reverse the district court’s refusal to dismiss a

nondiverse defendant to preserve diversity jurisdiction where the

decision “was based upon misconceptions of law” or constitutes “a

clear abuse” of the discretion vested in the district court.

Weaver v. Marcus, 165 F.2d 862, 864 (4th Cir. 1948).

     Here, the district court recognized that Rule 21 vested it

“with authority to allow a dispensable nondiverse party to be

dropped at any time,” Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S. 826, 832 (1989), but apparently believed from the outset of



diverse in citizenship from the Appellants when the Complaint and
Amended Complaint were filed.
     7
      Appellee Anthony Crane Rental, L.P., filed a brief in support
of Appellants’ argument that the district court should have
dismissed it under Rule 21 instead of dismissing the entire action
against all Appellees. Accordingly, our references to Appellees in
this section do not include Anthony Crane Rental, L.P.

                                14
the inquiry that “such authority should be exercised sparingly,”

id. at 837 (emphasis added).       The district court ruled as follows:

     [Camp Dresser] and Thalle argue they will be prejudiced
     if Anthony Crane Rental, L.P. is dismissed by the court.
     These defendants have provided a number of compelling
     arguments in this regard. The court agrees that certain
     tactical advantages as well as issues of judicial economy
     counsel against dismissing Anthony Crane Rental, L.P.
     from this case. Therefore, to the extent the court has
     discretion to dismiss Anthony Crane Rental, L.P. from the
     case, the court declines to do so. As such, the court
     finds that the plaintiffs assert no new law or evidence
     and will not suffer a manifest injustice as a result of
     the court’s August Order. Furthermore, the August Order
     was not a clear error of law.

J.A. 346.     This was error.

     In Newman-Green, the Supreme Court held that, like district

courts, courts of appeals also have the authority “to dismiss a

dispensable    party   whose    presence     spoils   statutory   diversity

jurisdiction.”     490 U.S. at 827.         Before the issue reached the

Supreme Court, a panel of the United States Court of Appeals for

the Seventh Circuit granted the plaintiffs’ “motion, which it had

invited, to amend the complaint to drop [a non-diverse defendant]

as   a   party,    thereby      producing    complete    diversity   under

§ 1332(a)(2).”     Id. at 829.     The en banc court reversed, holding

that Rule 21 did not empower federal appellate courts to dismiss a

nondiverse party in order to preserve diversity jurisdiction, and

remanded the case to the district court to make that decision in

the first instance.     The Supreme Court reversed, relying on the

appellate court’s inherent power as well as the power to remedy


                                     15
defects in jurisdiction under Rule 21.       In doing so, however, the

Court stated:

       Although we hold that the courts of appeals have the
       authority to dismiss a dispensable nondiverse party, we
       emphasize that such authority should be exercised
       sparingly.   In each case, the appellate court should
       carefully consider whether the dismissal of a nondiverse
       party will prejudice any of the parties in the
       litigation.    It may be that the presence of the
       nondiverse party produced a tactical advantage for one
       party or another. If factual disputes arise, it might be
       appropriate to remand the case to the district court,
       which would be in a better position to make the prejudice
       determination. But we decline to erect a per se rule
       that the district court must first make such a
       determination in every case.

Id. at 837-38 (emphasis added).

       Clearly, Newman-Green directs that courts of appeals should

exercise their authority to dismiss nondiverse defendants in the

first instance “sparingly,” particularly where factual disputes

exist.    But it is equally clear that Newman-Green does not direct

district courts to “sparingly” exercise their authority to do so.

On the contrary, the Court has noted that:

       the question always is, or should be, when objection is
       taken to the jurisdiction of the court by reason of the
       citizenship of some of the parties, whether to a decree
       authorized by the case presented, they are indispensable
       parties, for if their interests are severable and a
       decree without prejudice to their rights can be made, the
       jurisdiction of the court should be retained and the suit
       dismissed as to them.

Newman-Green, 490 U.S. at 835 (quoting Horn v. Lockhart, 84 U.S.

570,   579   (1873)   (footnote   omitted)   (emphasis   added));   Grupo

Dataflux, 124 S. Ct. at 1925 (noting that the dismissal of a party


                                    16
under Rule 21 to cure a jurisdictional defect “ha[s] long been an

exception to the time-of-filing rule”).

     We, too, have held to this view of preserving jurisdiction

where possible.   See Koehler, 152 F.3d at 308 (recognizing the

well-settled rule that “a [dispensable] party . . . whose presence

deprives the court of jurisdiction may be dropped or severed from

the action” to preserve jurisdiction and that motions to do so may

be made even after judgment has been entered); Caperton v. Beatrice

Pocahontas Coal Co., 585 F.2d 683, 691-92 (4th Cir. 1978) (same);

cf. National Union Fire Ins. Co. v. Rite Aid of South Carolina, 210

F.3d 246, 250 (4th Cir. 2000) (noting that, although we must affirm

dismissal of a case if we agree that a nondiverse party is

necessary and indispensable, “[d]ismissal of a case is a drastic

remedy . . . which should be employed only sparingly” (internal

quotation marks omitted)).

     In sum, we hold that the district court denied Appellants’

Rule 21 motion to dismiss Anthony Crane Rental, L.P. under the

mistaken   assumption   that   its    authority   to   do   so   upon   the

examination of any alleged prejudice must be exercised “sparingly.”

See Weaver, 165 F.2d at 864-66 (reversing the denial by the

district court of Rule 21 relief when that denial was based upon a

misconception of law).     Moreover, we conclude that this is an

appropriate case for us to exercise our authority as an appellate

panel to decide the motion in lieu of remanding it to the district


                                     17
court.    Appellants   have   abandoned   their    request   to   conduct

discovery into the ownership of Anthony Crane Rental, L.P., all

parties have fully briefed and argued the prejudice question to us,

and there are no longer any factual disputes which bear upon the

jurisdictional question, rendering a remand unnecessary.             See

Newman-Green, 490 U.S. at 838.

                                  2.

     In determining whether Anthony Crane Rental, L.P. should be

dismissed, we first examine whether it is an indispensable party

under Rule 19.   See Newman-Green, 490 U.S. at 837-38; cf. Samaha v.

Presbyterian Hosp., 757 F.2d 529, 531 (2d Cir. 1985) (per curiam)

(“[I]n cases where leave is sought to eliminate a defendant in

order to preserve diversity jurisdiction, ‘unless it appears that

a non-diverse defendant cannot be dropped from an action without

prejudice to the remaining defendants, the Rule 15(a) motion should

be granted and a failure to do so is an abuse of discretion.’         The

prejudice that matters is the same as that which determines whether

a party is indispensable.”) (per curiam) (quoting Kerr v. Compagnie

de Ultramar, 250 F.2d 860, 864 (2d Cir. 1958) (internal alteration

omitted)).   Here, there is no dispute.           Appellees agree that

Anthony Crane Rental, L.P. is not an indispensable party, and that

Appellants could have maintained the action from the outset against

them without Anthony Crane Rental, L.P. ever being named as a

defendant.


                                  18
      We next turn to the question of whether Appellees’ claims of

prejudice     might   otherwise     be   sufficient   to   prevent   us   from

exercising our authority to dismiss Anthony Crane Rental, L.P. and

allow the action to proceed as to the diverse defendants.                  We

conclude that they are not.

      Appellees first claim that a dismissal of Anthony Crane

Rental, L.P. will prejudice them because it is a potentially

responsible party that will provide an “additional voice” in

discovery and at trial, could deflect blame and attention from its

co-defendants, and could share in the satisfaction of any judgment

rendered against them.       Even if this is true, however, we can say

the same about any personal injury action brought against joint

tortfeasors.

      Unless a particular defendant is indispensable, plaintiffs are

generally entitled to choose whom they want to sue.           In the case of

joint tortfeasors, those who are sued and who believe they have a

claim against an absent joint tortfeasor may implead the tortfeasor

defendant and assert a claim against it or, at the conclusion of

the   case,   file    an   action   against   the   absent   tortfeasor    for

indemnity or contribution.          Appellants, however, were under no

obligation to sue Anthony Crane Rental, L.P. from the outset or add

it as a defendant by amended complaint, nor could they be forced to

do so.   See Weaver, 165 F.2d at 866 (“[A] defendant cannot compel

the plaintiff, who has sued him, to sue also a third party whom the


                                         19
plaintiff does not wish to sue.        And this is certainly true where

the effect of the joinder of the third party defendant would be to

oust the court of jurisdiction.” (internal quotation marks and

alterations omitted)). Appellees’ claims of prejudice “amount[] to

nothing more than the fact that the nondiverse defendant[] [is]

alleged to be [a] joint tortfeasor[],” Samaha, 757 F.2d at 531, and

are insufficient to warrant the drastic remedy of dismissal of the

entire case against all defendants.         “[T]heir claimed prejudice is

no[] greater than that involved whenever a plaintiff chooses to sue

some, but not all, of those who might be found jointly and

severally liable.”     Id.

     Appellees next assert that they will be prejudiced because

Anthony Crane Rental, L.P., as the lessor of the crane, had direct

contact   with   Thalle     Construction,   the   lessee,   concerning   the

crane’s capabilities and limitations and is the party best situated

to challenge Thalle’s knowledge and use of the crane.           This rather

conclusory assertion of prejudice, however, is also an insufficient

basis upon which to deny the Rule 21 request.               The lawsuit was

barely    underway   when    the   district   court   entered    its   order

dismissing this case, and Appellees are free to conduct discovery,

issue subpoenas, take depositions, and call as witnesses those

persons with Anthony Crane Rental, L.P. who possess any such unique

knowledge. Appellees have not pointed to any concrete way in which

they might be denied a full opportunity to present any relevant


                                     20
evidence they wish to present.        And, in any event, the dismissal of

Anthony    Crane   Rental,   L.P.   places   the   Appellees     in   no   worse

position in this regard than they would have been had Appellants

never amended their complaint to add the nondiverse defendant.

     Finally, Appellees claim that the dismissal of Anthony Crane

Rental, L.P. will unduly prejudice them because they will lose the

benefit of the default judgment that Anthony Crane Rental, L.P.

obtained on its cross-claim against Thalle Construction under their

Indemnity Agreement.       Specifically, Appellees claim that they will

be stripped of a tactical advantage because the default judgment

would have allowed them to deflect blame on Thalle Construction and

because the default judgment would have allowed Anthony Crane

Rental, L.P. to recover a portion of any ultimate judgment from

Thalle Construction.8

     As an initial matter we note that the court never had subject

matter jurisdiction over Appellants’ claim against Anthony Crane

Rental,    L.P.,   which    would   certainly    bring    into   question    the

validity of the default judgment.               But, even if the default

judgment    remained   in    effect    and   valid,      Appellees    have   not

demonstrated how they could have used that judgment to argue that



     8
      We also reject Appellees’ assertion that they are prejudiced
because Anthony Crane Rental, L.P. would have been able to obtain
a set-off for Thalle’s workers’ compensation benefits lien under.
S.C. Code Ann. § 42-1-580. See Gordon v. Phillips Utilities, Inc.,
608 S.E.2d 425, 427 (S.C. 2005) (holding § 42-1-580 “inapplicable
in a trial brought by the employee against a third party”).

                                      21
Anthony Crane Rental, L.P. is to blame for the accident. According

to the allegations of the third-party complaint filed by Anthony

Crane Rental, L.P. against Thalle Construction, Thalle Construction

agreed to “indemnify, hold harmless, and defend [Anthony Crane

Rental] . . . from and against any and all liability for any claim

. . . by reason of any injury . . . to persons . . . arising out

of, connected with or resulting from the selection, acceptance,

delivery,   maintenance,    use,   operation      and/or    control    of    the

equipment by [Thalle Construction and its employees], including,

but not limited to, any such liability arising out of [Thalle

Construction’s acts or failures].” J.A. 60.                But there is no

allegation in the third-party complaint that Thalle Construction

was negligent or otherwise to blame for the accident, which could

be deemed “admitted” by their failure to answer.           At best, there is

merely an allegation that Thalle Construction contractually agreed

to   indemnify   and   defend   Anthony   Crane   Rental,    L.P.     from   the

specified personal injury claims regardless of fault.

      Moreover, even if Appellees could have used the default

judgment to argue that Thalle Construction was to blame for the

accident, the dismissal of Anthony Crane Rental, L.P. does not

strip them of this purported tactical advantage. Camp Dresser, who

remains a diverse defendant, also obtained a default judgment

against Thalle Construction for contractual indemnity.              Thus, any

benefit to Appellees remains intact.


                                    22
     In sum, we find Appellees’ claims of prejudice conclusory and

plainly insufficient to warrant the drastic remedy of dismissing

Appellants’ entire lawsuit. See Wall v. Chesapeake & Ohio Ry. Co.,

339 F.2d 434, 434-35 (4th Cir. 1964) (per curiam) (reversing the

denial by the district court of Rule 15 relief when the record

reflected no prejudice or unfairness that would have been caused to

the defendant had relief been granted).

     We    also   note   that   the    equities   in     this    case   favor   the

dismissal of Anthony Crane Rental, L.P. under Rule 21.                          See

Koehler, 152 F.3d at 308-09 (finding an abuse of discretion by

district court for its failure to sever a derivative claim that

destroyed diversity from the suit in part because of “the equities

of th[e] case,” including “statute of limitations problems” in the

event the plaintiff sought to pursue the claims in the state

courts); cf. National Union, 210 F.3d at 250 (noting that “[i]n

determining whether to dismiss a complaint, a court must proceed

pragmatically, examining the facts of the particular controversy to

determine the potential for prejudice to all parties, including

those not before it”) (internal quotation marks and alterations

omitted)); C.L. Ritter Lumber Co. v. Consolidation Coal Co., 283

F.3d 226, 230 (4th Cir. 2002) (also noting that courts consider the

equities    of    the   situation     when   reviewing    a     district   court’s

decision to preserve jurisdiction).




                                        23
       Appellants    timely     filed    their    lawsuit,      alleging   complete

diversity of citizenship.               However, counsel for Anthony Crane

Rental, L.P. advised Appellants that they had filed suit against

the wrong Anthony entities, and requested that they amend the

complaint and name Anthony Crane Rental, L.P. as the proper Anthony

entity.     According to the information provided, Anthony Crane

Rental, L.P. consisted of four corporate partners, each of which

was diverse in citizenship from Appellants.                     The complaint was

amended, within the applicable statue of limitations period and in

the absence of any information that would signal a jurisdictional

problem.

       After the statute of limitations period had run, Anthony Crane

Rental, L.P. advised the court that it was comprised of five

partners    and      that    the    partner      omitted     from    the    earlier

representation was a limited partner with individual partners who

were not diverse in citizenship from Appellants.                  Appellants were

afforded    no    opportunity      to   explore     the   discrepancies      in   the

representations, no opportunity to file a motion to dismiss the

alleged nondiverse defendant under Rule 21, and no opportunity to

file   a   second    amended    complaint      to   eliminate     the    nondiverse

defendant    under    Rule     15(a).      Moreover,      the   single     affidavit

submitted to support these new jurisdictional allegations was

attached to Anthony Crane Rental, L.P.’s response to plaintiffs’

motion to reconsider and offered no explanation as to why the


                                          24
jurisdiction-spoiling partner was not disclosed along with the

other    partners   prior   to   the    expiration   of   the    statute   of

limitations.

     In sum, had Appellants been provided with accurate information

regarding the citizenship of Anthony Crane Rental, L.P. prior to

the expiration of the statute of limitations, they would have been

in a position to dismiss the federal suit in its entirety and sue

all defendants in state court within the statutorily required time

frame.    Or, they could have chosen to dismiss the two corporate

Anthony entities sued in the original complaint, not file the

amended complaint adding Anthony Crane Rental, L.P. as a defendant,

and pursue a separate action against Anthony Crane Rental, L.P. in

state court within the statutorily required time frame.                These

choices, which should have been available to them in February 2003

and which would have been available had accurate information been

provided, are those which we return to them today.              In doing so,

the remaining Appellees are in no worse position than they would

have found themselves at that time.9



     9
      As noted above, because Appellants have abandoned their
request to conduct discovery, we must assume that the information
submitted with Anthony Crane Rental, L.P.’s supplemental response
and in the Innamorato affidavit is accurate, and can only assume
that Appellants have satisfied themselves during the pendency of
this appeal that they are indeed not diverse in citizenship from
Anthony Crane Rental, L.P. Unlike Appellees, however, Appellants
may not ultimately find themselves in as good a position. Although
Appellants immediately filed an action in state court against all
of the Appellees, including Anthony Crane Rental, L.P., when the
district court dismissed this action, they were not surprisingly
faced with an immediate claim that the state court action was
barred by the statute of limitations.

                                       25
                                       III.

      For the foregoing reasons, we reverse the district court’s

order dismissing the amended complaint in its entirety and denying

Appellants’    motion   for   reconsideration,      dismiss   Anthony    Crane

Rental, L.P. as a party pursuant to our independent authority to do

so,   and   remand   the   case   to    the   district   court   for   further

proceedings.



                                                          AFFIRMED IN PART,
                                                          REVERSED IN PART,
                                                               AND REMANDED




                                        26